                Case 1:20-mj-00012-TCB Document 1 Filed 01/08/20 Page 1 of 17 PageID# 1

                                                                                              ACufJ^ I:^ny 1^
AO      (Rev. 1)1 oy.MDro)')) .Vrresl Wiirranl




                                             United States District Cour
                                                                      for ihc                                             M-B ?m
                                                              District of Maryland
                                                                                                                      CLERK. U.S. DISTRICT COURT
                                                                                                                         ALEXANDRIA, VIRGINIA
                   United Stales of America
                                                                        )
                                                                        )          Case No. IS-MJ-02977BPG
                                                                        )

                       JOSEPH E. BERG
                              Dcfciidtiiii


                                                          .ARRKST WARRANT
                                                                                                                                         CT

To:      An\ autliori/ed law enforccnienl olTiccr


         YOU ARE COMMANDED to arrest and bring before a United Slates magistrate Judge without iinncccssar> dela\
tiuimc ii/piTson rn he wTCslcdi                        JOSEPH E BERG
who is accused of an offense or \ iolation based on the following docuinciU filed with the court:

□ Indictment                 □ Superseding Indictment            □ information          □ Superseding Information                    □ Complaint
S Probation Violation Petition                   □ Supervised Release Violation Petition      □ Violation Notice □ Order of the Court
This offense is briefl\ described as follows:
ALLEGED VIOLATION OF PROBATION.




                                                                                                                /s/
Date:       Janiian 3. 2020
                                                                                                  v.9!;//i.e '{(Hcer .V siptMlure

Address: 6500 Chcrr\Avood Lane                                                   Thomas M. DiGivolamo. United Slates Magistrate Judge
            Grconbell. Md. 20770                                                                   rniiUwi liiimr outf n/le



                                                                      Rctti rn


This warrant was rccei\cd on uhnct               /                     . and the person was arrested on nhih-)
at Icnyamlsutu-I


Date;       /
                                                                                                . Irn-siiny



                                                                                                   I'riiilt'il iiiiiiic oiiiflille
       Case 1:20-mj-00012-TCB Document 1 Filed 01/08/20 Page 2 of 17 PageID# 2



                                 UNITED STATES DISTRICT COURT
                                      EASTERN DISTRICT OF VIRGINIA
                                   UNITED STATES PROBATION OFFICE



  MARYR.FARASHAHI
                                                                                          REPLY TO:
CBnOEF U^.PROBATION OFFICER
   600 Granby Street,Suite 200               September 17,2019                              Suite 200
   Norfolk,Virginia £3510-1922                                                          8809 Sudley Road
         (757)222-7300
                                                                                     Manassas, Virginia 20110
                                                                                         (703)366-2100



       Randall H. Canal, Jr.
       Chief U.S. Probation Officer
       United States Probation Office
      250 West Pratt Street, Room 400
      Baltimore, Maryland 21201-2423

       Via Email


                                                          RE:     BERG,Joseph E.
                                                                  Dkt.No.: l:18-M-02977-001-BPG


                                                                  VIOLATION REPORT


      Dear Chief Canal:


      Reference is made to the above-named individual who appeared before the Honorable Stephanie
      A. Gallagher, United States Magistrate Judge for the District of Maryland, on August 29, 2019,
      for a violation hearing after Senior U.S. Probation Officer (SrUSPO) Kimberly M. Hess
      submitted a memorandum on July 29, 2019, detailing Mr. Berg's failure to abide by his
      conditions of supervision. On August 29, 2019, Mr. Berg was released with additional
      conditions of supervision to include a third party custodian, maintain or actively seek
      employment approved by probation, and submit to location monitoring with the standard
      conditions of home confinement, and not drive between 6 pm and 6 am.

      Mr. Berg was placed on Location Monitoring(LM)with GPS on August 30, 2019. Conditions of
      location monitoring were reviewed with Mr. Berg on this date and he was sent home. On
      September 3, 2019, this officer conducted a home visit at the offender's residence as I had not
      had the opportunity to personally install Mr. Berg and wanted to ensure he understood what was
      expected of him. This officer spent almost 50 minutes at his residence and expressed several
      things of concern, namely Mr. Berg had not been charging his tracker every 12 hours as
      instructed. Mr. Berg explained to this officer the batteries last much longer than 12 hours and he
      was waiting for a low battery alert. I explained to Mr. Berg that continuing to run down the
      batteries would ruin them and cause additional problems for both of us. I also addressed
      scheduling emphasizing I had 48 hours, not including weekends or holidays, to review all
      schedules and the format I would like him to send the schedule in.
Case 1:20-mj-00012-TCB Document 1 Filed 01/08/20 Page 3 of 17 PageID# 3


 Robert H. Canal,Jr.                                                                          Page 2
 Chief U.S. Probation Officer


 Re: BERG,Joseph E.


 Despite my efforts, Mr. Berg has continuously either ignored or failed to follow my directives
 pertaining to location monitoring rules:

SPECIAL CONDITION:                                    SUBMIT          TO        A      LOCATION
                                                      MONITORING PROGRAM.

STANDARD CONDITION:                                   FOLLOW THE INSTRUCTIONS OF
                                                      THE PROBATION OFFICER-CHARGE
                                                      AND REPLACE BATTERIES EVERY
                                                      12 HOURS.


On September 5, September 6, September 7, September 8, and September 9,2019, Mr. Berg only
changed his battery once in a 24-hour period despite every 12 hours as instructed. Due to
Mr.Berg's failure to follow my directives a "tracker low battery" alert was received on
September 9, 2019, at 12:55 pm. He replaced the battery at 1:38 pm on September 9, 2019, but
then did not charge it again until 8:28 am on September 10, 2019. On September 9, 2019, after
receiving a low battery alert, I sent the offender a detailed electronic mail outlining his failure to
follow my directions and warning him to charge his battery every 12 hours. Mr. Berg blamed his
failure to charge the battery due to construction at his residence. This officer notes that he was
still in his residence and that would in no way interfere with his ability to charge a battery. He
then stated this officer was "childish" for advising him of these violations and reminding him of
the consequences.

Mr. Berg did not change his battery again after 8:28 am on September 10, 2019. On
September 11, 2019, a "tracker low battery" alert was received at 11:01 am. He changed his
battery at 11:23 am. He did not change his battery again until September 12, 2019, at 7 am. He
again changed his battery on September 12, 2019 at 7:09 pm; however, he did not change his
battery again until September 13, 2019, when a "tracker low battery" alert was received at
9:27 pm. He did not change his battery again until 7:40 pm on September 14, 2019. He changed
his battery on September 15, 2019, at 7:26 am, and then did not change it again until
September 16,2019, at 4:37 am.

LOCATION MONITORING CONDITION:                        REQUEST TIME OUTS 48 HOURS IN
                                                      ADVANCE    NOT     INCLUDING
                                                      WEEKENDS OR HOLIDAYS.

On September 9, 2019, this officer received a weekly schedule at 8:53 am requesting a time out
that day at 11:00 am. As he did not receive an immediate response from this officer he called
Supervising U.S. Probation Officer Randall M. Hyler to complain his schedule was being
ignored. He was wamed that the schedule needed to be submitted in a. timely manner but was
ultimately given the time out he needed but wamed to submit his schedule in a timely manner.
Case 1:20-mj-00012-TCB Document 1 Filed 01/08/20 Page 4 of 17 PageID# 4


Robert H. Canal,Jr.                                                                        Page 3
Chief U.S. Probation Officer


Re: BERG,Joseph E.


On September 15, 2019, Mr. Berg sent a schedule at 9:34 pm (this was a Sunday night) advising
that he was leaving his house on September 16, 2019, at 8:00 am to go to probation office for a
drug test. While this is approved on short notice, he additionally added in the rest of the day's
schedule that should have been submitted the prior week. He was told I would not approve the
rest of this schedule which caused him to have another probation officer call me to try to get his
schedule approved, and then additional calls to Supervising Officer Hyler complaining that I was
not working with him.

LOCATION MONITORING CONDITION:                       FAILING TO KEEP THE BEACON
                                                     STATIONARY.


On September 4, 2019, at 6:40 am, and 9:17 pm; and September 6,2019, at 7:37 am, alerts were
generated for "beacon moving".

On September 7, 2019, this officer received an alert at 11:42 am for "beacon moving". Mr. Berg
had told this officer on September 3, 2019, that there would be ongoing construction in his
grandmother's residence and that he would tell this officer when the beacon would be moved
prior to doing so. I did not receive prior notice on September 7, 2019 and sent a reminder to the
offender he was supposed to contact me prior to moving it.

On September 10,2019, this officer received an alert at 12:21 am for "beacon power loss". With
this GPS device the beacon also operates as a charger for the spare GPS battery. This officer
called Mr. Berg but his phone went to voice mail. This officer left a message and sent electronic
mail to determine why Mi. Berg lost power to the beacon/charger. At 7:16 am, Mr. Berg replied
that the outlet is loose due to ongoing construction and his failure to answer the phone was due to
medication he takes. He further stated that construction would continue for the next three weeks
and this would be an ongoing problem which he had no control over and it may be moved when
he is not home. Based on the fact Mr. Berg has no control over his environment, this officer
turned offthe beacon, so it would only act as a charger.

LOCATION MONITORING CONDITION:                       FAILURE         TO       ADHERE           TO
                                                     APPROVED SCHEDULE.


On September 10, 2019, per a schedule submitted by Mr. Berg, he failed to retum home at
2:00 pm as scheduled. He returned home at 2:30 pm and excused his lateness on having to stay
after his NA meeting to assist with clean up. This officer verified he was at the meeting and he
did volunteer to stay and clean up,though was not asked to.

On September 11, 2019, Mr. Berg failed to report home at 5:00 pm as scheduled and was home
at 5:21 pm.
Case 1:20-mj-00012-TCB Document 1 Filed 01/08/20 Page 5 of 17 PageID# 5


Robert H.Canal, Jr.                                                                         Page 4
Chief U.S. Probation Officer


Re: BERG,Joseph E.


In summary, as predicted by Senior Officer Kimberly Hess, Mr. Berg is not a good candidate for
location monitoring due to his mental health problems to include anxiety, his failure to follow
rules and directives, and his insistence that he needs to do things his way as he knows best. This
offender is simply not amenable to location monitoring and not amenable to supervision in
general. If the Court insists on keeping Mr. Berg on supervision, we would request the offender
be placed in a Community Corrections Center where his transportation, substance use, and
location can be monitored and seen on a daily basis.

If you have any questions or need additional assistance, please contact me at(703)366-2103.

                                                       Sincerely,

                                                            /s/


                                                       Jeffrey M.Smihal
                                                       Senior United States Probation Officer
                                                    Location Monitoring Specialist

JMS/lmg
Attachments
               Case 1:20-mj-00012-TCB Document 1 Filed 01/08/20 Page 6 of 17 PageID# 6
                                               .                                                                                          PtRe   I   of   3       PiKC




                                        United States District Court
                                                                          for the
                                                                 District of Maryland

                  United States of America
                                V.
                                                                                Case No. 18-2WBPG—
                          Joseph Berg
                            Defendant

                                         ORDER SETTING CONDITIONS OF RELEASE

IT IS ORDERED that the defendant's release is subject to these conditions:

           (1) The defendant must not violate any federal, state or local law while on release.
           (2) The defendant must cooperate in the collection ofa DNA sample ifthe collection is authorized by
                 42 U.S.C.§ 14135a.

           (3) The defendant's residence must be approved by the U.S. Pretrial Services Officer (USPTO) supervising the
                 defendant's release and the defendant must advise the court, defense counsel, and the U.S. attorney in writing
                 before any change in address or telephone number.
           (4) The defendant must appear in court as required and must surrender to serve any senjence imposed
                 The defendant must appear at(ifblank, to be notified) \to                           fLQ A           Place

                                                              on
                                                                                                                 Date and Time



                                           Release on Personal Recognizance or Unsecured Bond

IT IS FURTHER ORDERED that the defendant be released on condition that;

    □ (5) The defendant promises to appear in court as required and surrender to serve any sentence imposed.
    □ (6) The defendant executes an unsecured bond binding the defendant to pay to the United States the sum of
                                                                                                                 dollars ($                                   )
                in the event of a failure to appear as required or surrender to serve any sentence imposed.
                                                   ADDITIONAL CONDITIONS OF RELEASE

 Upon finding that release by one of the above methods will not by itself reasonably assure the defendant's appearance and the
 safety of other persons or the community,
 IT IS FURTHER ORDERED that the defendant's release is subject to the conditions marked below:

             (7) The  defendant is placed in the custody of (name of person or organization): _ LiVvIq
                 at an address aoorovcd bv the Pretrial Services Office.                           .                      .         , v              •    .u
                The defendant must not change that address without advance approval by the Pretrial Services Office who agrees (a) to supervise the
                defendant in accordance with all of the conditions of release, (b) to use every effort to assure the defendant's appearance at all scheduled
                court proceedings, and (c) to notify the court immediately if the defendant violates any condition of release or disappears.

 Signed:
           Custodian or Proxy                                    Date                                  Tel. No (only if above is an organization)
                 Case 1:20-mj-00012-TCB Document 1 Filed 01/08/20 Page 7 of 17 PageID#Pige7
AO I99A (Rcv/I l/Ot; R«v MD 02/10)Ordcf S<nin5 Condiiioni of Rclmt                                                                           2 of   3   Pij^




           8) The defendant must:
           □       (a) report to the
                           telephone number                                                         no l^ter than
           Q        (b) report on a regular basis to the supervising officer. Tlie defendant shall promptly obey all reasonable directions and
                           instructions of the supervising officer.
           □        (c) execute a bond or an agreement to forfeit upon failing to appear as required the following sum of money or designated
                           property:


           □        (d) post with the court the following proof of ownership of the designated property, or the following amount or percentage of
                           the above-described sum


           □        (e) execute a bail bond with solvent sureties in the amount of $                  •       ^ ^                  fj
                    (0 maintain or actively seek employment as approved by the U.S. PftUial Services GTficer. r
           □        (g) maintain or commence an education program.
           □        (h) surrender any passport to:
           □        (i) obtain no passport.
           □        (j) abide by the following restrictions on personal association, place of abode, or travel:


            □       (k) avoid all contact, directly or indirectly, with any person who is or may become a victim or potential witness in the
                           investigation or prosecution, including but not limited to:


            □        (1) undergo medical or psychiatric treatment:


            □       (m) abide by a curfew from                            ^        to
            □        (n) maintain residence at a halfway house or community corrections center, as the pretrial services office or supervising officer
                           considers necessary.
            □        (o) refrain from possessing a firearm, destructive device, or other dangerous weapons.
            □        (p) refrain from □ any □ excessive use of alcohol.
            □        (q) refrain from use or unlawful possession of a narcotic drug or other controlled substances defined in 21 U.S.C. § 802, unless
                           prescribed by a licensed medical practitioner.
            □        (r) submit to any testing required by the pretrial services office or the supervising officer to determine whether the defendant is
                         using a prohibited substance. Any testing may be used with random frequency and include urine testing, the wearing of a
                         sweat patch, a remote alcohol testing system, and/or any form of prohibited substance screening or testing. The defendant
                           must refrain from obstructing or attempting to obstruct or tamper, in any fashion, with the efficiency and accuracy of any
                           prohibited substance testing or monitoring which is (are) required as a condition of release.
            □        (s) participate in a program of inpatient or outpatient substance abuse therapy and counseling if the pretrial services office
                           supervising officer considers it advisable.                                                                                           •
           ^ (t) submit to a location monitoring program                                                                 ^
                     ~
                     □            (i) as directed by the supervising officer; or                                             9?^^^             *
                                 (ii) restricted to the residence except for employment, education, religious services, medical purposes>.substance abuse
                                      testing/treatment, mental health treatment, attorney visits, court appearances, or other court ordered obligations; or
                     □          (iii) restricted to the residence except for medical purposes, court appearances, or other activities specifically approved by
                                       the court.
             □       (u)               Refrain from the use of computer systems, Internet-capable devices and/or similar electronic devices at any location
                                       (including employment or educational program) without the prior written approval of the U.S. Probation or Pretrial
                                       Services Officer. The defendant shall cooperate with the U.S. Probation and Pretrial Services Office monitoring of
                                       compliance with this condition. Cooperation shall include, but not be limited to, participating in a Computer &
                                       Internet Monitoring Program, identifying computer systems, Internet-capable devices and/or similar electronic
                                       devices the defendant has access to, allowing the installation of monitoring software/hardware at the defendant's
                                       expense, and permitting random, unannounced examinations of computer systems, Internet-capable devices and
                                                                            defendant'ss confrol.
                                       similar electronic devices under the defendant                          /             ...
             ^ (V)                                                   AuyhiM itfLiLcLtP                                       (p ^i^y\
                                                           CLtvJj^                      vvUjvyUv^-                                             ,
                  Case 1:20-mj-00012-TCB Document 1 Filed 01/08/20 Page 8 of 17 PageID# 8
A0199C     (Rev (WOB.MD 02/10) Advice ofPcmltiM                                                                                        3 of 3 l>nw
             9




                                                  ADVICE OF PENALTIES AND SANCTIONS

TO THE DEFENDANT:

YOU ARE ADVISED OF THE FOLLOWING PENALTIES AND SANCTIONS:

           Violating any ofthe foregoing conditions of release may result in the immediate issuance of a warrant for your arrest, a
revocation of your release, an order of detention, a forfeiture of any bond, and a prosecution for contempt of court and could result in
imprisonment, a fine, or both.
            While on release, if you commit a federal felony offense the punishment is an additional prison term of not more than ten years
and for a federal misdemeanor offense the punishment is an additional prison term of not more than one year. This sentence will be
consecutive (/.e, in addition to)to any other sentence you receive.
            It is a crime punishable by up to ten years in prison, and a $250,000 fine, or both, to: obstruct a criminal investigation;
tamper with a witness, victim, or informant; retaliate or attempt to retaliate against a witness, victim, or informant; or intimidate or attempt to
intimidate a witness, victim,juror, informant, or officer of the court The penalties for tampering, retaliation, or intimidation are significantly
more serious ifthey involve a killing or attempted killing.
           If, after release, you knowingly fail to appear as the conditions ofrelease require, or to surrender to serve a sentence,
you may be prosecuted for failing to appear or surrender and additional punishment may be imposed. If you are convicted of:
          (1) an offense punishable by death, life imprisonment, or imprisonment for a term offifteen years or more - you will be fined
                 not more than $250,000 or imprisoned for not more than 10 years, or both;
          (2) an offense punishable by imprisonment for a term offive years or more, but less than fifteen years - you will be fined not
                 more than $250,000 or imprisoned for not more than five years, or both;
          (3) any other felony - you will be fined not more than $250,000 or imprisoned not more than two years, or both;
          (4) a misdemeanor - you will be fined not more than $100,000 or imprisoned not more than one year, or both.
           A term ofimprisonment imposed for failure to appear or surrender will be consecutive to any other sentence you receive. In
addition, a failure to appear or surrender may result in the forfeiture ofany bond posted.

                                                         Acknowledgment of the Defendant

         1 acknowledge that 1 am the defendant in this case and that I am aware of the conditions of release. I promise to obey all conditions of
release, to appear as directed, and surrender to serve any sentence^mposed. I^aware ofthe penalties and sanctions set forth above.

                                                                       ^                       Defendant's Signature
                                                             :        £>oijirY)onPi mb              City and State


                                                      Directions to the United States Marshal

         ^ The defendant is ORDERED released after processing.
         □ The United States Marshal is ORDERED to keep the defendant in custody until notified by the clerk or judge that the defendant has
                 posted bond and/or complied with all other conditior^for release. If still in custody, the defendant must be produced before the
                 appropriate judge at the time and place specified.

Date:            August 29,2019
                                                                                             Judicial Officer's Signature

                                                                              Stephanie A. Gallagher, United States Magistrate Judge
                                                                                               Printed name and title
   Case 1:20-mj-00012-TCB Document 1 Filed 01/08/20 Page 9 of 17 PageID# 9



                                  UNITED STATES DISTRICT COURT
                                     EASTERN DISTRICT OF VIRGINU
                                    UNITED STATES PROBATION OFFICE


  MARYR.FARASHAHI
                                                                                              REPLY TO:
CHIEF US.PROBATION OFHCER
  600 Granby Street,Suite 200                    July 29,2019                                  Third Floor
  Norfolk, Vii^ia 23510.1922                                                             U.S. District Courthouse
        C7S7)22^7300
                                                                                         401 Courthouse Square
                                                                                       Alexandria, Virginia 22314
                                                                                            (703)299-2300

      Mr. Randal! H.Canal,Jr.
      ChiefU.S. Probation Officer
      7855 Walker Road
      Suite 600
      Greenbelt, Maiyland 20770

                                                          RE: BERG,Joseph E.
                                                                CASE NO.: 1-18-M-02977-0(U-BPG

                                                                NOTICE OF VIOLATION


      Dear ChiefCanal:

     On January 18,2019, pursuant to a conviction for the offenses of Reckless Driving and Possession of
     Controlled Substance,Mr. Berg was sentenced to one(1)year supervised probation with the following
     special conditions: 1)the defendant shall satisfactorily participate in a treatment program approved by
     the probation officer relating to substance and/or alcohol abuse, which may include evaluation,
     counseling, and testing as deemed necessary by the probation officer; 2) the defendant shall not
     consume alcohol during the period of supervision, llie defendant shall re&ain from any use of a
     controlled substance or narcotic drug; and 3)the defendant shall attend a victim impact program as
     directed by the probation officer. Mr.Berg was also ordered to pay a $500.00 fine,a $60.00 processing
     fee, and a $30.00 special assessment, to be paid in equal monthly installments over the first ten (10)
     months ofthe defendant's probation.

     This letter is to inform you that it is alleged Mr. Berg's has violated the following conditions of his
     supervised release:

     MANDATORY CONDmON:                    NEW LAW VIOLATIONS.

     On June 29, 2019, in Laurel, Maryland, Mr. Berg was stopped by Laurel Police Department affer he
     was driving 15 miles below the speed limit. The officer indicated he appeared very nervous and was
     unable to answer questions about where he was going or where he was coming from. When they asked
     to search his vehicle he declined, and K-9s from Howard County were requested. Unfortunately, they
     did not arrive in time and the defendant was released and charged with Driving Below the Speed Limit.

     On July 25,2019,in Amherst County, Virginia, Mr.Berg was arrested and charged with the following
     charges: Reckless Driving 98/65,Driving Under the Influence, and Refusal. Mr. Berg has a court date
     on August 15,2019, in the Amherst County General District Court, Amherst, Virginia.

     A request for a copy ofthe incident report has been submitted to the Amherst County Sheriffs Office.
     The report will be forwarded for your review once received.
Case 1:20-mj-00012-TCB Document 1 Filed 01/08/20 Page 10 of 17 PageID# 10



 ChiefRandall H.Canal,Jr.                                                                     Page 2
 Re: BERG,Joseph £.

 STANDARD CONDITION 9:                 REPORT CONTACT WITH LAW ENFORCEMENT
                                       WITHIN 72 HOURS.

 As ofthis writing, the defendant has foiled to report any ofthe above law enforcement contact to this
 officer.

STANDARD CONDITION 11:                 MUST NOT ACT AS AN INFORMANT WITHOUT
                                       PERMISSION OF THE COURT.

SPECIAL CONDITION 2:                   REFRAIN FROM ANY USE OF A CONTROLLED
                                       SUBSTANCE.

On May 21,2019,the defendant reported that as part ofhis cooperation with Arlington County Police,
he used Methamphetamine to gain the trust of the parties he was helping to investigate. Collateral
contact with Arlington County Detective, Tom Hanula, revealed the defendant has been providing
information, but he was not asked to actively cooperate.

On July 12,2019,the defendant submitted a specimen which confirmed positive for amphetamine and
methamphetamine.

SPECIAL CONDITION 2:                   SHALL NOT CONSUME ALCOHOL.

As noted above,the defendant was charged with Driving Under the Influence on July 25,2019.

STANDARD CONDITION 3:                  SHALL NOT LEAVE THE DISTRICT WHERE YOU
                                       RESIDE  WITHOUT   PERMISSION   OF  THE
                                       PROBATION OFHCER


The defendant was charged with the aforementioned DUI in Amherst County, Virginia, which is
outside the Eastern District of Virginia. The defendant was not given permission to travel.

STANDARD CONDITION 5:                  RESIDE AT AN APPROVED RESIDENCE AND
                                       NOTIFY YOUR OFFICER OF ANY EXPECTED
                                       CHANGES WITHIN 72 HOURS.

On July 18,2019,the defendant reported he had moved to his father's home in West Virginia on June
21,2019.


Adjustment to Supervision:

The defendant began his term ofsupervised probation on January 18,2019,as a direct transfer to die
Eastern District of Virginia. He was initially supervised by U.S. Probation Officer Carolyn Nulfand
transferred to this ofRcer in April 2019. Since assuming supervision of Mr. Berg, he has reported
changing jobs multiple times and has not held a stable residence. In foct, he had provided three(3)
addresses where he "may be staying". He reports as directed for drug testing; however, most of his
urines have been diluted. He has also been asked to provide his medications on multiple occasions;
however, to date he has provided only screen shots ofcommunication with his doctor, or a picture of
a group of medications and never the actual prescription. He has enrolled in Intensive Outpatient
Treatment with Kaiser Pennanente and has provided verification of his completion although he
Case 1:20-mj-00012-TCB Document 1 Filed 01/08/20 Page 11 of 17 PageID# 11



   Chief Randall H.Canal,Jr.                                                                         Page 3
   Re; BERG,Joseph E.

   continues to attend their aftercare program. He was questioned about his last positive specimen and
   the defendant did not admit to any use, instead simply said he will provide a copy of his medications
   to this officer.

   Recommendation:


   As the defendant appears to have relapsed and is in denial ofthe level ofhis addiction, it is respectfully
   recommended a warrant be issued and he be required to show cause why his conditions ofsupervised
   release should not be revoked. Should you have any questions or require any additional information,
   please contact me at(703)299-2261.

                                                         Sincerely,



                                                         for Kimberly M.Hess
                                                         Senior U.S. Probation Officer

   KMH/mbp
   JEM
              Case 1:20-mj-00012-TCB Document 1 Filed 01/08/20 Page 12 of 17 PageID# 12




   I'KOH 12
  (Rev. 10'I")

                                              United States District Court
                                                          for the
                                             DISTRIC1 OK IVlARYI.ANi)


  United States vs. Joseph E. Berg                                                  Docket No.. 04U) {: I8-02977M-00I


                                                         SEALED
                                                   Petition on Probation
                                                        Petition M
                                                     Janiiarv 2, 2020

       COMES NOW Rachel Snyder PROBATION OrKICI-.R Ol" i ll! (OUK 1 presenting an oiTi-. ia! report upon
the conduct and attitude of Joseph E. Berg who wa.s sentenced lor Uccklcss Dri\ ing MTA 21-90t.t(a); I'nsscssion
of a Controlled Substance, 21 U.S.C. § 844, a Class A iMisdeineanor*, hy the lioiiorable Beth P. Cicsuer, Chief
U.S. Magistrate Judge,sitting in the court at Baltimore, Man land, on the ISth day nf.lanuarv. 21)1'). w ho sentenced
the defendant to 12 Months Probation, and Irnposcd the general terms and emxiilions theretcdoie aci'^pied by the eoiirl
and also imposed additional conditions and terms as follows:

                                  Supervision commenceii on January 18. 2019.

        1. The defendant shall satisfactorily participate in a treatment program appno cd by the f)n)balioii
           officer relating to substance and/or alcohol abuse, which may incliulc valuation, enunseling.
           and testing as deemed necessary by the probation officer.
        2. You shall attend a victim impact program as directed by the probation officer
        3. The defendant shall not consume alcohol during the period of supervision. The dcfcndaiil shall
           refrain from any use of a controlled substance or narcotic.


        RESPECTFULLY PRESENTING PETITION FOR AC I ION OF COliR I fOK( Al Si AS K )I I .OA S:



Violation Number 1 (oriieinaUv alleged on Pelilion HI. Ainiiisi " 2019; l. i held liiLniM 2S. 2019}


Joseph Berg was arrested on or about July 25. 2019 in .Amhcrst Coiinly Virginia and cha'gcd with liic
following: Reckless Driving 98/65; Driving Under the Inniicncc; and. Rcrusal. A trial pending in iiov
matter on January 14. 2020. Mr. Berg failed to notify his supervising olTieer in Ihe I asu i n Disirici ol
Virginia regarding his arrest.

The defendant is in violation of Mandatory Condition #l which stales; You must not coinn ni anothci
federal, state or local crime.

The defendant is in violation of Standard Condition #9 which states: ll vou aie arre; led o;- cjuesiixied h\ a
law enforcement officer, you must notify the probation officer vNiihin 72 hours.

The defendant is in violation of Additional Conditions of Probation which stales: I he delciulaiit .hail ii'>l
consumer alcohol during the period of supervision.
         Case 1:20-mj-00012-TCB Document 1 Filed 01/08/20 Page 13 of 17 PageID# 13




 Re: Berg, Joseph
 Dkt.#: 0416 1:18-02977M-001
 Petition #: 4
 Page: 2




Violation Number 2 (orisinallv a/leaed on Pelifinn hi: lA held on . tuLnisi I'.v.

On May 21. 2019. Mr. Joseph Berg reported using Mcthamphelainine lo gain irusi of iiuiiv idiials iclaiod lo
an investigation conducted by Arlington County Police. Detective Tom l laiuila eonrirmed Mr. .loseph ''erg
assisted in providing information for an active investigation without permission. SubseiiueniK..loseph
Berg submitted a positive urinalysis for amphetamine and methamphetamine on .liily i 2(i 19.

The defendant is in violation of Standard Condition #1 1 which slates: You must not aci or make aiv.
agreement with a law enforcement agency to act as a conndential human source or inlcvmant w iilioui lirsl
getting the permission of the Court.

The defendant is in violation of Mandatory Condition //3 which states: You must relVaiii IVorn any unlawf ul
use of a controlled substance. You must submit to one drug test within 15 days ol" plaeeiuenl t>n prohaiion
or release from imprisonment and at least two periodic drug tests thereafter, as determined In die C(niih

Violation Number 3 {originally alleged on Pelition h2)

Joseph Berg failed to adhere to his approved location monitoring schedule on the lollow Iny dates: Sepi>. mbei
10, 2019; September 1 1, 2019; and, September 22. 2019. In addititin. Mr. Berg received Did Not I nter alei ls
and returned home after his approved leave on November 10. 2019 and Novembei- I I ?0I9.

The defendant is in violation of the pretrial release condition that stales : Submit to a loeaiicui momioring
program (ii) restricted to the residence except for employment, education, religious scrviees. medical
purposes, substance abuse testing/treatment, mental health treatment, attorney visits, court appcaiaiicxs. ci
other court ordered obligations or other activities specifically approved h\ probation.



Violation Number 4(new)


Joseph Berg has failed to comply with his location moniioring sehcdide on the lollowing dates- Decembe'
25. 2019; December 27. 2019: and, December 29. 2019. Attempts to reaeh Mi. Bcig to conlirm his
whereabouts or address noncompliance have been unsuceessfui.

The defendant is in violation of the pretrial release condition that states ; .Submit to a loeaiinn monit.a iug
program (ii) restricted to the residence except for employment, cdueation. iciigious >er\ i(cs. medieai
purposes, substance abuse te.sting/treatment. mental health treatment, attorney visits, cniti appearance-^ or
other court ordered obligations or other activities .specillcally approved by probation
        Case 1:20-mj-00012-TCB Document 1 Filed 01/08/20 Page 14 of 17 PageID# 14




 Re: Berg,Joseph
 Dkt. #: 0416 1:18-02977M-00I
 Petition #: 4
 Page: 3




      PRAYING THAT THE COURT WILL ORDl-R a warrani be issued lor liie anv'-i oi J(^seph I . IkMi?. Ibr
alleged violation(s) ofProbalion. This document shall be sealed until the defendani s initial e<<iirt appearance. A
Violation of Probation Hearing is scheduled before Your I lonor on Januarv 17. "'OPO at 1 1 ;()() <im.


                 ORDER OF COURT                   _            I declare under penalts ol perjurv that the roreuoing is
             Considered and ordered as prayed this ^          true and correct,
  day of _            ,20 Z^and ordered filed and made a                                ' jf/e/l j
  part ofthe records in the above ca.se.
                                                               Rachel Sin tier. L.S. Probation Oi Uce;


                                                               Date:    01/02/2020


                        Dctli P. Ge.iiiLi                      Rev iewed and Approved Py:
                  CdwofiU.S. Magistrate .ludge                                          /iT/

                                                              Christopher Keating. I)eput> ChierU.S. Probation
                                                              OlTicer


                                                               Date;    0l/02/202t)


                                                               Place:   Rahimore. Marvland
        Case 1:20-mj-00012-TCB Document 1 Filed 01/08/20 Page 15 of 17 PageID# 15



                                        United States District Court
                                                    for the
                                           District of Maryland

United States vs. Joseph E. Berg                                        Docket Number: 0416 1:18-02977M-001

                     Violation Report #4 - Warrant for Felony & Class A Misdemeanor

                                               January 2,2020

Name of Offender:      Joseph E. Berg

Assigned Judge:        Beth P. Gesner, Chief U,S, Magistrate Judge

Date of Original Sentence: January 18,2019

Original Offense:      Reckless Driving MTA 21-901.1(a)Class B Misdemeanor; Possession of a Controlled
                       Substance, 21 U,S.C.§ 844, Class A Misdemeanor

Original Sentence:     12 Months Probation

Special Conditions: • Substance Abuse Treatment Program
                    • Attend Victim Impact Panel
                      •   Refrain from Alcohol


Date Supervision Commenced: January 18, 2019             Date Supervision Expires:      January 17,2020


Supervision Adjustment:


Reference is made to the Violation Report #3 dated November 19,2019 where Your Honor was made aware of Mr.
Joseph Berg's continued noncompliance on supervision. The purpose ofthis report is to inform Your Honor of Mr.
Berg's noncompliance regarding location monitoring pending his violation hearing scheduled on January 17, 2020
at 11:00am.


On December 30, 2019, the Eastern District of Virginia advised Mr. Berg was no longer in compliance regarding
approved schedules as well as their office could no longer contact Mr. Berg via telephone. The following
noncompliance was reported regarding Mr. Berg's location monitoring schedule: On Wednesday, December 25,
2019, Mr. Berg was approved to attend Mass Service until 2300 hours. It was reported Mr. Berg attended Mass
Service on Tuesday, December 24, 2019 without permission.

On December 27, 2019, Mr. Berg was given a schedule to attend a medical and substance abuse treatment
appointment until 1500 hours. Mr. Berg failed to comply with his schedule and did not return to his residence until
Sunday, December 29, 2019 at 0452 hours. Attempts to reach Mr. Berg to confirm his whereabouts were
unsuccessful.


United States Probation Officer Kimberly Hess in the Eastern District of Virginia contacted Mr. Berg's employer at
both the Greenhouse Bistro and McCormick & Schmick's and was advised that Mr. Berg failed to report to work on
          Case 1:20-mj-00012-TCB Document 1 Filed 01/08/20 Page 16 of 17 PageID# 16



Re: Berg,Joseph
Dkt.#: 0416 1:18-02977M-001
Page: 2


both December 28, 2019 and December 29, 2019. In addition, Mr. Berg was approved to attend Mass Service on
Sunday, December 29,2019 at 1200 hours; however, location monitoring records reflect he left his residence at 1641
hours and returned at 1817 hours. No explanation was provided by Mr. Berg for his whereabouts during this time.

The last date Mr. Berg reported to the United States Probation Office was December 26, 2019. Supervisory United
States Probation Officer Karen Riffle met with Mr. Berg and reported to the District of Maryland he presented to be
doing well and no concerns were noted until his failure to return home on December 27,2019 as scheduled.

In view of the information provided, it is respectfully requested that a warrant be issued charging Joseph Berg with
Violation of Probation and he be detained pending his violation hearing scheduled on Friday, January 17, 2020 at
 11:00am.




Prior Court Actions:
An initial appearance was held before the Honorable Judge Gallagher on August 28,2019. A detention hearing was
scheduled before the Honorable Judge Gallagher on August 29, 2019 and Mr. Berg was released to home detention
pending a violation hearing scheduled on January 17, 2020 at 11:00am.




Alleged Violation(s):

Violation Number 4                                                                                       Grade

Joseph Berg has failed to comply with his location monitoring schedule on the following dates:             C
December 25, 2019; December 27,2019; and, December 29, 2019. Attempts to reach Mr. Berg
to confirm his whereabouts or address noncompliance have been unsuccessful.




Recommendation:


Based on the violation(s) stated above, this officer respectfully recommends a warrant be issued for the arrest of
Joseph E Berg for alleged violation(s) ofProbation.

Attached is a petition for Your Honor's consideration.
         Case 1:20-mj-00012-TCB Document 1 Filed 01/08/20 Page 17 of 17 PageID# 17




Re: Berg,Joseph
Dkt.#: 0416 1:18-02977M-001
Page:3


If you have any questions, please contact me at 410-962-3913.

Mr. Berg's last known address is 14718 Wycomde Street Centerville, Virginia 20120.


                                                                       01/02/2020

Rachel Snyder                                                   Date
U.S. Probation Officer




                                                                1/2/2020
Christopher Keating                                             Date
Deputy Chief U.S. Probation Officer
